Casey, J. (dissenting).
Pursuant to Family Court Act § 1012 (h), petitioner bore the burden of proving that the impairment of the physical, mental or emotional health of respondents’ children was "clearly attributable to the unwillingness or inability” of respondents to exercise a minimum degree of care toward their children. It is our view that the evidence submitted by petitioner, from which the majority constructs an inference of causal relationship, fails to satisfy the "clearly attributable” standard imposed by the statute. Family Court’s order should be affirmed and, therefore, we respectfully dissent from the majority’s holding to the contrary.